     Case 3:20-cv-01991-H-RBB Document 10 Filed 01/13/21 PageID.162 Page 1 of 13



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   BRIANNA CARROLL, an individual                      Case No.: 20-cv-01991-H-RBB
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION TO
13   v.                                                  COMPEL ARBITRATION
14   BELMONT PARK ENTERTAINMENT
     LLC, a Delaware Limited Liability                   [Doc. No. 4.]
15   Company; and DOES 1 through 100,
16   inclusive,
17                                   Defendants.

18
           On November 24, 2020, Defendant Belmont Park Entertainment LLC filed a motion
19
     to compel arbitration of Plaintiff Brianna Carroll’s claims and to stay the action. (Doc. No.
20
     4.) On December 14, 2020, the Court took the matter under submission. (Doc. No. 7.) On
21
     December 21, 2020, Plaintiff filed a response in opposition to Defendant’s motion. (Doc.
22
     No. 8.) On December 24, 2020, Defendant filed a reply. (Doc. No. 9.) For the reasons
23
     below, the Court grants Defendant’s motion to compel arbitration of Plaintiff’s claims.
24
                                            Background
25
           The following factual background is taken from the allegations in Plaintiff’s
26
     complaint. Defendant is a Delaware limited liability company and is an operator of food
27
     services at Belmont Park, a beachfront park located in San Diego, California. (Doc. No.
28

                                                     1
                                                                                  20-cv-01991-H-RBB
     Case 3:20-cv-01991-H-RBB Document 10 Filed 01/13/21 PageID.163 Page 2 of 13



1    1, Compl. ¶ 5; Doc. No. 4-2, De Luca Decl. ¶ 2.) On April 28, 2014, Plaintiff began her
2    employment with Defendant as the Food and Beverage Manager at Belmont Park’s Draft
3    Restaurant. (Doc. No. 1, Compl. ¶ 19.) Eventually, Plaintiff was promoted by Defendant
4    to the position of Events Manager and her title was later changed to Director of Events
5    Sales. (Id. ¶¶ 23-24.)
6          Plaintiff became pregnant in September 2019, and she informed her employer of her
7    pregnancy in January 2020. (Id. ¶¶ 31-32.) On or around March 2020, the United States
8    began feeling the effects of the COVID-19 pandemic. (Id. ¶ 37.) On March 16, 2020,
9    Defendant made salary cuts, including to Plaintiff’s salary. (Id. ¶¶ 40-41, 47.) Plaintiff
10   accepted the salary cut and recognized it as a necessary measure to retain employees during
11   the pandemic. (Id. ¶¶ 41, 47.)
12         On April 9, 2020, Defendant furloughed its employees, including Plaintiff and her
13   entire department. (Id. ¶ 48.) On May 1, 2020, Defendant brought many of its employees
14   back to work from furlough, including Plaintiff. (Id. ¶ 60.) Plaintiff returned to work, but
15   on May 19, 2020, Defendant informed Plaintiff that it would be dissolving her department
16   and Plaintiff would be terminated from her position with Defendant. (Id. ¶¶ 63, 68-72.)
17   At the time of her termination, Plaintiff was 38 weeks pregnant. (Id. ¶75.)
18         Plaintiff alleges that Defendant did not in fact eliminate her department, and
19   Defendant did not terminate her employment due to the COVID-19 pandemic. (Id. ¶¶ 87-
20   88.) Plaintiff alleges that Defendant terminated her employment due to her pregnancy and
21   her then-impending legally protected maternity leave. (Id. ¶ 97.) Plaintiff alleges that
22   Defendant subjected her to pregnancy discrimination and terminated her employment in
23   violation of public policy. (Id. ¶ 1.)
24         On October 9, 2020, Plaintiff filed a complaint in federal court against Defendant,
25   alleging claims for: (1) pregnancy discrimination in violation of Title VIII, 42 U.S.C. §
26   2000e; (2) pregnancy discrimination in violation of FEHA, California Government Code
27   § 12940; (3) failure to prevent discrimination in violation of FEHA; (4) wrong termination
28   in violation of public policy; (5) unfair business practices in violation of California

                                                  2
                                                                                   20-cv-01991-H-RBB
     Case 3:20-cv-01991-H-RBB Document 10 Filed 01/13/21 PageID.164 Page 3 of 13



1    Business and Professions Code § 17200; (6) intentional infliction of emotional distress;
2    and (7) negligent infliction of emotional distress. (Doc. No. 1, Compl. ¶¶ 106-73.) On
3    November 24, 2020, Defendant filed an answer to Plaintiff’s complaint. (Doc. No. 5.) By
4    the present motion, Defendant moves to compel arbitration of Plaintiff’s claims and to stay
5    the action pending completion of the arbitration.
6                                                Discussion
7    I.     Legal Standards
8           The Federal Arbitration Act (“FAA”) 1 permits “[a] party aggrieved by the alleged
9    failure, neglect, or refusal of another to arbitrate under a written agreement for arbitration
10   [to] petition any United States District Court . . . for an order directing that . . . arbitration
11   proceed in the manner provided for in [the arbitration] agreement.” 9 U.S.C. § 4. The
12   Supreme Court has explained that the FAA reflects an “emphatic federal policy in favor of
13   arbitral dispute resolution.” KPMG LLP v. Cocchi, 565 U.S. 18, 21 (2011). Upon a
14   showing that a party has failed to comply with a valid arbitration agreement, the district
15   court must issue an order compelling arbitration. Id. A party moving to compel arbitration
16   must show “(1) the existence of a valid, written agreement to arbitrate; and, if it exists, (2)
17   that the agreement to arbitrate encompasses the dispute at issue.” Ashbey v. Archstone
18   Prop. Mgmt., Inc., 785 F.3d 1320, 1323 (9th Cir. 2015) (citation omitted); accord Knutson
19   v. Sirius XM Radio Inc., 771 F.3d 559, 565 (9th Cir. 2014).
20          Fundamentally, “arbitration is a matter of contract.” Rent-A-Center, West, Inc., v.
21   Jackson, 561 U.S. 63, 67 (2010). Thus, courts apply state contract law to determine
22   whether a valid arbitration agreement exists, “while giving due regard to the federal policy
23   in favor of arbitration.” Goldman, Sachs & Co. v. City of Reno, 747 F.3d 733, 742 (9th
24   Cir. 2014) (international quotation marks and citations omitted); see First Options of
25
26   1
             The parties do not contest whether the FAA applies to this case. The FAA governs arbitration
     agreements in contracts involving transactions in interstate commerce. 9 U.S.C. § 2. The agreements in
27   this case involve interstate commerce because they are employment-related. See E.E.O.C. v. Waffle
28   House, Inc., 534 U.S. 279, 289 (2002) (“Employment contracts, except for those covering workers
     engaged in transportation, are covered by the FAA.”). Thus, the FAA applies.

                                                       3
                                                                                         20-cv-01991-H-RBB
     Case 3:20-cv-01991-H-RBB Document 10 Filed 01/13/21 PageID.165 Page 4 of 13



1    Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995).
2           Under California law, which applies here, 2 the movant has the burden to show the
3    existence a valid agreement to arbitrate between the parties by a preponderance of the
4    evidence. Knutson, 771 F.3d at 565 (citing Rosenthal v. Great W. Fin. Sec. Corp., 14 Cal.
5    4th 394, 413 (1996)). Additionally, “[a]ny doubts about the scope of arbitrable issues,
6    including applicable contract defenses, are to be resolved in favor of arbitration.” Poublon
7    v. C.H. Robinson Co., 846 F.3d 1251, 1259 (9th Cir. 2017) (quoting Tompkins v.
8    23andMe, Inc., 840 F.3d 1016, 1022 (9th Cir. 2016)). “While the Court may not review
9    the merits of the underlying case in deciding a motion to compel arbitration, it may consider
10   the pleadings, documents of uncontested validity, and affidavits submitted by either party.”
11   Macias v. Excel Bldg. Servs. LLC, 767 F. Supp. 2d 1002, 1007 (N.D. Cal. 2011) (internal
12   quotations, citations, and brackets omitted).
13   II.    Analysis
14          A.      The Validity and Scope of the Agreement
15          Defendant argues that the Court should compel arbitration of Plaintiff’s claims in
16   this action because Plaintiff entered into a valid arbitration agreement with Defendant that
17   covers all of the claims raised in her complaint. (Doc. No. 4-1 at 9-11.) The evidence in
18   the record shows that at the time of her hire by Defendant, on April 29, 2014, Plaintiff and
19   Defendant executed a Mutual Agreement to Arbitrate Claims (“MAAC”). (Doc. No. 4-3,
20   Ex. 1.) The terms of the agreement provided in relevant part:
21          In order to avoid the expense of court proceedings, and to obtain the benefit
            of the expedited process of arbitrating disputes, BELMONT PARK
22
            ENTERTAINMENT LLC [(“Defendant”)] and I [(“Plaintiff”)] understand
23          and agree to be bound by this [Defendant]’s Mutual Agreement to Arbitrate
            Claims (MAAC), as it relates to my application my application for
24
            employment with [Defendant]; my new employment with [Defendant]; or if I
25          am already employed my continued employment with [Defendant.]
26
27
     2
28          The parties agree that California law applies to the agreement at issue. (See, e.g., Doc. No. 4-1 at
     10; Doc. No. 8 at 4.)

                                                         4
                                                                                             20-cv-01991-H-RBB
     Case 3:20-cv-01991-H-RBB Document 10 Filed 01/13/21 PageID.166 Page 5 of 13



1          [Defendant] and [Plaintiff] both acknowledge that we are giving up certain
           rights, and gaining certain benefits by entering into this MAAC. . . .
2
           [Defendant] and [Plaintiff] agree that as a condition of my application for
3
           employment with [Defendant], my new employment with [Defendant], or if I
4          am already employed my continued employment with [Defendant], that it is
           my and [Defendant]’s obligation to make use of the MAAC in place of any
5
           other type of action, and to submit to final and binding arbitration any and all
6          claims, disputes and controversies that cannot be resolved informally which
           are related in any way to my application for employment with, my
7
           employment with, or termination of my employment with [Defendant],
8          whether based in tort, contract, or provisions of federal or state labor and
           employment laws. This includes, but is not limited to, all disputes between
9
           employee and [Defendant] . . . any claims arising under Title VII of the Civil
10         Rights Act of 1964, the Age Discrimination in Employment Act, the
           Americans with Disabilities Act, and the California Fair Employment and
11
           Housing Act, federal or state Family Rights laws, as well as any claims
12         asserting wrongful termination, breach of contract, breach of the covenant of
           good faith and fair dealing, negligent or intentional infliction of emotion
13
           distress, negligent or intentional misrepresentation, negligent or intentional
14         interference with contract or prospective economic advantage, defamation,
           invasion of privacy, disability, and claims related to wages, including
15
           minimum wage, overtime, meals periods, vacation, commissions and bonuses.
16   (Doc. No. 4-3, Ex. 1 at 1.)
17         In her complaint, Plaintiff alleges claims against Defendant for: (1) pregnancy
18   discrimination in violation of Title VIII; (2) pregnancy discrimination in violation of
19   FEHA; (3) failure to prevent discrimination in violation of FEHA; (4) wrong termination
20   in violation of public policy; (5) unfair business practices in violation of California
21   Business and Professions Code § 17200; (6) intentional infliction of emotional distress;
22   and (7) negligent infliction of emotional distress. (Doc. No. 1, Compl. ¶¶ 106-73.) These
23   claims are all based on Plaintiff’s allegations that Defendant subjected her to pregnancy
24   discrimination and wrongfully terminated her employment. (See id. ¶ 1.) Thus, all the
25   claims in this action are related to Plaintiff’s employment with and/or termination by
26   Defendant, thereby placing the claims within the scope the MAAC. (See Doc. No. 4-3 at
27   1 (covering “any and all claims, disputes and controversies . . . which are related in any
28   way to . . . my employment with, or termination of my employment with [Defendant]”).)

                                                  5
                                                                                 20-cv-01991-H-RBB
     Case 3:20-cv-01991-H-RBB Document 10 Filed 01/13/21 PageID.167 Page 6 of 13



1    Indeed, most of Plaintiff’s causes of action in the complaint are expressly listed in the
2    MAAC. (See id. (expressly listing “claims arising under Title VII of the Civil Rights Act
3    of 1964, . . . and the California Fair Employment and Housing Act . . . , as well as any
4    claims asserting wrongful termination, . . . [or] negligent or intentional infliction of emotion
5    distress”).)
6           In her opposition, Plaintiff acknowledges that she signed the MAAC as a condition
7    of her employment on April 29, 2014. (Doc. No.8 at 1.) “In the absence of fraud, mistake,
8    or another vitiating factor, a signature on a written contract is an objective manifestation
9    of assent to the terms set forth there.” Rodriguez v. Oto, 212 Cal. App. 4th 1020, 1027
10   (2013). Further, in her opposition, Plaintiff does not dispute that all her claims in this
11   action are covered by the terms of the MAAC’s provisions. (See Doc. No. 8 at 5.) Thus,
12   Defendant has established that there is a valid arbitration agreement between itself and
13   Plaintiff that encompasses all the claims at issue. As such, the Court must compel
14   arbitration of Plaintiff’s claims unless the arbitration agreement is unenforceable.
15          B.      Enforceability of the Agreement
16          Plaintiff argues that the MAAC is unenforceable under California law because the
17   agreement is unconscionable. (Doc. No. 8 at 5-10.) In California, a court may refuse to
18   enforce a contract that “was unconscionable at the time it was made.” Cal. Civ. Code §
19   1670.5. “[U]nconscionability has both a procedural and a substantive element . . . .”
20   Armendariz v. Found. Health Psychcare Servs., Inc., 24 Cal. 4th 83, 114 (2000) (internal
21   quotation marks omitted) (citation omitted). Both must be present for a court to refuse to
22   enforce a contract, but they need not be present to the same degree. Id. In assessing
23   unconscionability, courts use a sliding scale whereby “the more substantively oppressive
24   the contract term, the less evidence of procedural unconscionability is required to come to
25   the conclusion that the term is unenforceable, and vice versa.” Id.
26          “The party asserting that a contractual provision is unconscionable bears the burden
27   of proof.” Tompkins, 840 F.3d at 1023 (citing Sanchez v. Valencia Holding Co., LLC, 61
28   Cal. 4th 899, 911 (2015)); see also Poublon, 846 F.3d at 1260 (“Under California law, “the

                                                    6
                                                                                    20-cv-01991-H-RBB
     Case 3:20-cv-01991-H-RBB Document 10 Filed 01/13/21 PageID.168 Page 7 of 13



1    party opposing arbitration bears the burden of proving any defense, such as
2    unconscionability.’”).    The Court addresses Plaintiff’s procedural and substantive
3    unconscionability arguments in turn below.
4                 1.      Procedural Unconscionability
5          “Procedural unconscionability focuses on oppression or surprise due to unequal
6    bargaining power.” Baxter v. Genworth N. Am. Corp., 16 Cal. App. 5th 713, 722 (2017)
7    (internal quotation marks omitted) (citing Armendariz, 24 Cal. 4th at 114). “Oppression
8    arises from an inequality of bargaining power that results in no real negotiation and an
9    absence of meaningful choice. Surprise involves the extent to which the supposedly
10   agreed-upon terms are hidden in a prolix printed form drafted by the party seeking to
11   enforce them.” Id.
12         Plaintiff argues that the MAAC is procedurally unconscionable because Defendant
13   conditioned Plaintiff’s employment on her entering into the agreement, and, thus, the
14   agreement constitutes a contract of adhesion. (Doc. No. 8 at 6-7.) A contract of adhesion
15   is “a standardized contract, which, imposed and drafted by the party of superior bargaining
16   strength, relegates to the subscribing party only the opportunity to adhere to the contract or
17   reject it.” Armendariz, 24 Cal. 4th at 113. California courts have held that an arbitration
18   agreement that is executed as a “condition of employment” is an adhesion contract and is
19   “procedurally unconscionable.” Martinez v. Master Prot. Corp., 118 Cal. App. 4th 107,
20   114 (2004); see Carbajal v. CWPSC, Inc., 245 Cal. App. 4th 227, 243 (2016) (“It is well
21   settled that adhesion contracts in the employment context, that is, those contracts offered
22   to employees on a take-it-or-leave-it basis, typically contain some aspects of procedural
23   unconscionability.”).
24         Nevertheless, “many courts have found that the take-it-or-leave-it employment
25   contract scenario results in a minimal degree of procedural unconscionability.” Vigueras
26   v. Red Robin Int’l, Inc., No. SACV1701422JVSDFMX, 2019 WL 1425887, at *4 (C.D.
27   Cal. Feb. 21, 2019) (collecting cases); see Davis v. Kozak, 53 Cal. App. 5th 897, 907 (2020)
28   (“[A]dhesion establishes only a ‘low’ degree of procedural unconscionability.”). The

                                                   7
                                                                                   20-cv-01991-H-RBB
     Case 3:20-cv-01991-H-RBB Document 10 Filed 01/13/21 PageID.169 Page 8 of 13



1    Ninth Circuit has explained:
2          While California courts have found that “the adhesive nature of the contract
           is sufficient to establish some degree of procedural unconscionability” in a
3
           range of circumstances, the California Supreme Court has not adopted a rule
4          that an adhesion contract is per se unconscionable. In the employment
           context, if an employee must sign a non-negotiable employment agreement as
5
           a condition of employment but “there is no other indication of oppression or
6          surprise,” then “the agreement will be enforceable unless the degree of
           substantive unconscionability is high.”
7
     Poublon v. C.H. Robinson Co., 846 F.3d 1251, 1261 (9th Cir. 2017) (citations omitted);
8
     see Serpa v. California Sur. Investigations, Inc., 215 Cal. App. 4th 695, 704 (2013).
9
           Here, Plaintiff is correct that the MAAC constitutes an adhesion contract because
10
     under its express terms, Plaintiff was required to agree to the MAAC as a condition of her
11
     employment with Defendant.       (See Doc. No. 4-3, Ex. 1 at 1 (“BELMONT PARK
12
     ENTERTAINMENT LLC and I agree that as a condition of . . . my new employment . . .
13
     .”); see also Doc. No. 4-1 at 1.) Nevertheless, this fact alone only results in a minimal
14
     degree of procedural unconscionability. See Vigueras, 2019 WL 1425887, at *4; Davis,
15
     53 Cal. App. 5th at 907. Absent other indications of oppression or surprise, the agreement
16
     is enforceable “unless the degree of substantive unconscionability is high.” Poublon, 846
17
     F.3d at 1261; see Serpa, 215 Cal. App. 4th at 704.
18
           Plaintiff also argues that the MAAC is procedurally unconscionable because
19
     Defendant failed to provide Plaintiff with a copy of the JAMS employment rules. (Doc.
20
     No. 8 at 7-8.) Plaintiff argues that California courts have routinely held that a failure to
21
     provide the employee with a copy of the relevant arbitration rules renders the agreement
22
     procedurally unconscionable. (Id. at 7.)
23
           The Court acknowledges that several California courts “have held that the failure to
24
     provide a copy of the arbitration rules to which the employee would be bound, supported
25
     a finding of procedural unconscionability.” Carbajal v. CWPSC, Inc., 245 Cal. App. 4th
26
     227, 244 (2016) (collecting cases) (internal quotation marks omitted). However, the
27
     holdings in these cases have been narrowed by the California Supreme Court’s subsequent
28

                                                  8
                                                                                 20-cv-01991-H-RBB
     Case 3:20-cv-01991-H-RBB Document 10 Filed 01/13/21 PageID.170 Page 9 of 13



1    decision in Baltazar v. Forever 21, Inc., 62 Cal. 4th 1237, 1241 (2016). A recent opinion
2    by the California Court of Appeal in Davis v. Kozak, 53 Cal. App. 5th 897 (2020), provides
3    an explanation of the interaction between Baltazar and those prior cases as follows:
4                 [T]he full scope of Carbajal’s procedural unconscionability rationale is
           in question after the Supreme Court issued its decision in Baltazar, shortly
5
           after Carbajal was published. In Baltazar, the Supreme Court held that the
6          failure to provide a copy of the arbitral rules, standing alone, does not heighten
           the degree of procedural unconscionability. Baltazar noted that in the cases
7
           where the failure to provide the arbitral rules supported a finding of procedural
8          unconscionability, the “claim depended in some manner on the arbitration
           rules in question. These cases thus stand for the proposition that courts will
9
           more closely scrutinize the substantive unconscionability of terms that were
10         ‘artfully hidden’ by the simple expedient of incorporating them by reference
           rather than including them in or attaching them to the arbitration agreement.”
11
                  It logically follows from Baltazar that a viable claim of procedural
12
           unconscionability for failure to identify the particular version of the applicable
13         arbitral rules—like a claim for failure to attach the rules themselves—depends
           in some manner on the substantive unfairness of a term or terms contained
14
           within the unidentified version of the rules applicable to the dispute. That is,
15         if the unidentified rules are not themselves substantively unfair, then the
           employer cannot be faulted for vaguely referring to such rules.
16
     Davis, 53 Cal. App. 5th at 909; see also Pereyra v. Guaranteed Rate, Inc., No. 18-CV-
17
     06669-EMC, 2019 WL 2716519, at *5 (N.D. Cal. June 28, 2019) (“Absent a showing that
18
     one of the AAA rules somehow surprised her, the failure to provide Plaintiff with a copy
19
     of the AAA rules or to specify which of the then existing AAA rules governed does not
20
     amount to any procedural unconscionability, at least where none of the AAA rules are
21
     challenged.”).   Thus, Plaintiff’s assertion of procedural unconscionability based on
22
     Defendant’s failure to provide her with the relevant rules turns on whether the JAMS rules
23
     are themselves substantively unconscionable.
24
                 2.     Substantive Unconscionability
25
           “The substantive element of the unconscionability analysis focuses on overly harsh
26
     or one-sided results.” Baxter v. Genworth N. Am. Corp., 16 Cal. App. 5th 713, 724 (2017).
27
     “In assessing substantive unconscionability, [courts] look to the terms of the parties’
28

                                                   9
                                                                                   20-cv-01991-H-RBB
     Case 3:20-cv-01991-H-RBB Document 10 Filed 01/13/21 PageID.171 Page 10 of 13



1    agreement to ensure[ ] that contracts, particularly contracts of adhesion, do not impose
2    terms that have been variously described as overly harsh, unduly oppressive, so one-sided
3    as to shock the conscience.” Davis, 53 Cal. App. 5th at 910 (citations and internal quotation
4    marks omitted) (quoting Sonic-Calabasas A, Inc. v. Moreno, 57 Cal. 4th 1109, 1145
5    (2013)). “Although California courts have characterized substantive unconscionability in
6    various ways, [a]ll of these formulations point to the central idea that unconscionability
7    doctrine is concerned not with ‘a simple old-fashioned bad bargain’ but with terms that are
8    ‘unreasonably favorable to the more powerful party.’”             Tompkins, 840 F.3d at 1023
9    (internal quotation marks omitted)); see Sanchez, 61 Cal. 4th at 911; Davis, 53 Cal. App.
10   5th at 910.
11          Plaintiff argues that the MAAC is substantively unconscionable because the filing
12   fee provision contained in the agreement does not afford Plaintiff the opportunity to obtain
13   a fee waiver. (Doc. No. 8 at 8-9.) Plaintiff argues that no provision in the MAAC or the
14   JAMS employment rules provide for a fee-waiver in the event of an employee’s indigent
15   status or inability to pay the filing fee. (Id. at 9.) Plaintiff notes that, in contrast, in federal
16   courts, indigent plaintiffs may be exempt from paying court fees. (Id. at 8-9.)
17          “In the context of mandatory employment arbitration of unwaivable statutory rights,
18   [the California Supreme Court] ha[s] held that [an] arbitration agreement ‘cannot generally
19   require the employee to bear any type of expense that the employee would not be required
20   to bear if he or she were free to bring the action in court.’” Sanchez, 61 Cal. 4th at 918
21   (quoting Armendariz, 24 Cal. 4th at 124). Here, the MAAC provides: “I also acknowledge
22   that BELMONT PARK ENTERTAINMENT LLC agrees that in arbitration my maximum
23   out-of-pocket expenses for the arbitrator and the administrative costs of JAMS will be an
24   amount no more than that equal to the local civil court filing fee were such action to have
25   been filed in court, and that BELMONT PARK ENTERTAINMENT LLC will pay all of
26   the remaining fees and administrative costs of the arbitrator and JAMS.” (Doc. No. 4-2,
27   Ex. 1 at 2.) By providing that the employee, here Plaintiff, will not bear costs greater than
28

                                                      10
                                                                                        20-cv-01991-H-RBB
     Case 3:20-cv-01991-H-RBB Document 10 Filed 01/13/21 PageID.172 Page 11 of 13



1    the filing fee she would pay if she were to bring the action in court, the express terms of
2    the MAAC track the holdings set forth in Sanchez and Armendariz,
3          Plaintiff notes that unlike federal courts, the JAMS employment rules do not provide
4    for a fee waiver based on indigent status. But even assuming this is correct, it is not clear
5    that Plaintiff would not be entitled to a fee waiver upon proof of indigent status. The
6    MAAC states that Plaintiff will pay no more in JAMS costs “than that equal to the local
7    civil court filing fee were such action to have been filed in court.” (Doc. No. 4-2, Ex. 1 at
8    2.) Thus, if Plaintiff were able to prove that she would be entitled to a fee waiver due to
9    her indigent status had she brought her claims in federal court, it would appear that this
10   provision of the MAAC would allow Plaintiff to be able to obtain the benefit of that fee
11   waiver in the arbitration.
12         In addition, the Court notes that Plaintiff has made no showing that she indeed
13   would be entitled to a fee waiver in federal court due to her indigent status. Importantly,
14   the Court notes that when Plaintiff filed the present action in this Court, Plaintiff did not
15   seek a fee waiver by filing a motion to proceed in forma pauperis. Rather, Plaintiff paid
16   the full filing fee. (See Doc. No. 1.) As such, Plaintiff’s substantive unconscionability
17   argument fails, and Plaintiff has failed to make any showing of substantive
18   unconscionability as to the MAAC.
19                3.     Conclusion
20         Plaintiff has shown only a minimal degree of procedural unconscionability, and
21   Plaintiff has failed to make any showing of substantive unconscionability. As such the
22   MAAC is enforceable. See Poublon, 846 F.3d at 1261; see also Mohamed v. Uber Techs.,
23   Inc., 848 F.3d 1201, 1210 (9th Cir. 2016) (explaining that “[b]oth substantive and
24   procedural unconscionability must be present in order for a court to find a contract
25   unconscionable” (citing Armendariz, 24 Cal. 4th at 114)). In sum, Defendant has shown
26   that there is a valid arbitration agreement between itself and Plaintiff that covers all of the
27   claims in this action, and Plaintiff has failed to show that the agreement is unenforceable.
28   As a result, the Court grants Defendant’s motion to compel arbitration of Plaintiff’s claims

                                                   11
                                                                                   20-cv-01991-H-RBB
     Case 3:20-cv-01991-H-RBB Document 10 Filed 01/13/21 PageID.173 Page 12 of 13



1    in this action.
2    III.   Defendant’s Request to Stay the Action
3           In its motion, Defendant requests that the Court stay the action pending completion
4    of the arbitration. (Doc. No. 4-1 at 11.) Section 3 of the FAA provides the following:
5           If any suit or proceeding be brought in any of the courts of the United States
            upon any issue referable to arbitration under an agreement in writing for such
6
            arbitration, the court in which such suit is pending, upon being satisfied that
7           the issue involved in such suit or proceeding is referable to arbitration under
            such an agreement, shall on application of one of the parties stay the trial of
8
            the action until such arbitration has been had in accordance with the terms of
9           the agreement . . . .
10   “The Ninth Circuit has held, however, that § 3 does not impose a mandatory duty to stay
11   on district courts. Even when a party seeks a stay under § 3, the court has discretion to
12   dismiss the case if it concludes that all the claims before it are arbitrable.” Erickson v.
13   Endurance Am. Specialty Ins. Co., No. 12-CV-01703-H-MDD, 2012 WL 13175882, at *3
14   (S.D. Cal. Aug. 21, 2012) (citations omitted); see Johnmohammadi v. Bloomingdale’s,
15   Inc., 755 F.3d 1072, 1073-74 (9th Cir. 2014) (“[A] district court may either stay the action
16   or dismiss it outright when . . . the court determines that all of the claims raised in the action
17   are subject to arbitration.” (citation omitted)); see, e.g., Thinket Ink Info. Res. v. Sun
18   Microsystems, Inc., 368 F.3d 1053, 1060 (9th Cir. 2004) (affirming dismissal under Rule
19   12(b)(6) when all claims were subject to arbitration); Delgado v. Ally Fin., Inc., No. 17-
20   CV-02189-BEN-JMA, 2018 WL 2128661, at *6 (S.D. Cal. May 8, 2018) (“Having decided
21   that all of [the] claims are subject to arbitration, the Court is within its discretion to dismiss
22   the complaint under Rule 12(b)(6).”).
23          Here, all of Plaintiff’s claims in the action are subject to the arbitration agreement at
24   issue. Therefore, because no claims remain to be litigated in this Court, the Court, in its
25   discretion, dismisses the action. See Johnmohammadi, 755 F.3d at 1073-74; Thinket Ink,
26   368 F.3d at 1060. The parties, of course, are free to move to re-open the case to confirm
27   the arbitration award at the appropriate time.
28   ///

                                                     12
                                                                                      20-cv-01991-H-RBB
     Case 3:20-cv-01991-H-RBB Document 10 Filed 01/13/21 PageID.174 Page 13 of 13



1                                           Conclusion
2          For the reasons above, the Court grants Defendant’s motion to compel arbitration.
3    Specifically, the Court compels Plaintiff to submit her claims against Defendant in this
4    action to arbitration. The Court subsequently dismisses the action and directs the Clerk to
5    close the case.
6          IT IS SO ORDERED.
7    DATED: January 13, 2021
8
                                                  MARILYN L. HUFF, District Judge
9                                                 UNITED STATES DISTRICT COURT
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 13
                                                                                20-cv-01991-H-RBB
